ACCEPTED
                                                                               14-15-00045-CR
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          5/26/2015 6:02:01 AM
                                                                         CHRISTOPHER PRINE
                         NO. 14-15-00045-CR                                             CLERK

                     IN THE COURT OF APPEALS
                 14th JUDICIAL DISTRICT OF TEXAS
                         HOUSTON DIVISION                FILED IN
__________________________________________________________________
                                                   14th COURT OF APPEALS
                                                      HOUSTON, TEXAS
_
                                                        5/26/2015 6:02:01 AM
                                                        CHRISTOPHER A. PRINE
                        RENE HERNANDEZ,                          Clerk


                                            Appellant
                                   v.

                       THE STATE OF TEXAS,

                                            Appellee.

__________________________________________________________________


                On Appeal from the 434th District Court of
                        Fort Bend County, Texas
__________________________________________________________________
                                   _

                        APPELLANT’S BRIEF

                 ORAL ARGUMENT REQUESTED
__________________________________________________________________
                                 _

                         TONI L. SHARRETTS
                         State Bar No. 24037476
                        11054 North Hidden Oaks
                          Conroe, Texas 77384
                       (281) 827-7749 - Telephone
                          iceattorney@aol.com

                    ATTORNEY FOR APPELLANT
                 LIST OF NAMES OF PARTIES IN INTEREST

      The undersigned counsel of record certifies that the following listed persons
have an interest in the outcome of this case. These representatives are disclosed in
order that the Judges of this Court may evaluate possible disqualification or
recusal:

      APPELLANT:
      RENE HERNANDEZ c/o Toni L. Sharretts, Esq.
      11054 North Hidden Oaks, Conroe, Texas 77384
      (281) 827-7749 - Telephone
      iceattorney@aol.com - email

      DEFENSE TRIAL ATTORNEY AND APPELLATE FOR APPELLANT :
      Toni L. Sharretts
      State Bar No. 24037476
      11054 North Hidden Oaks, Conroe, Texas 77384
      (281) 827-7749 - Telephone
      iceattorney@aol.com

      PROSECUTING TRIAL COUNSEL FOR THE STATE - APPELLEE:
      Mr. Mark LaForge, Assistant District Attorney
      State Bar No. 24048600
      301 Jackson, Richmond, Texas 77469
      (281) 633-7638 - Telephone
      Mark.LaForge@fortbendcountytx.gov

      STATE’S APPEAL COUNSEL FOR THE STATE - APPELLEE:
      Mr. Mark LaForge, Assistant District Attorney
      State Bar No. 24048600
      301 Jackson, Richmond, Texas 77469
      (281) 633-7638 - Telephone
      Mark.LaForge@fortbendcountytx.gov

      PRESIDING JUDGE 434th DISTRICT COURT
      Honorable Judge James H. Shoemake
      434th Fort Bend County District Court
      1422 Eugene Heimann Circle, Courtroom 3I, Richmond, TX 77469
      (281) 633-7653 – Telephone
                                       TABLE OF CONTENTS


LIST OF NAMES OF PARTIES IN INTEREST .....................................................ii

LIST OF AUTHORITIES .......................................................................................iv

STATUTES AND ABBREVIATIONS…………………………………………. ..v

STATEMENT OF THE CASE .................................................................................1

POINTS OF ERROR.................................................................................................2

STATEMENT OF FACTS ........................................................................................3

SUMMARY OF THE ARGUMENT ........................................................................4

STANDARD                                                                                                               OF
REVIEW………………………………………………………….6

ARGUMENT AND AUTHORITIES .......................................................................7

                 I.       WHETHER THE STATE VIOLATED DEFENDANT'S
                          CONSTITUTIONAL RIGHT TO A SPEEDY TRIAL WHEN
                          TRIED ALMOST SIX (6) YEARS AFTER FORMAL
                          ACCUSATION BASED ON FOUR BARKER FACTORS.
                          ................................................................................................….
                          7

                          A.       The Length of the Delay was Prima Facie Unreasonable...............8
                          B.       No Reason for the Delay Existed as Defendant at All Times
                                   Announced Ready for Trial…………………………..……….…9
                          C.       Defendant Did Not Assert His Right for a Speedy Trial because the
                                   Trial Court Reset the Trial Date Each Trial Setting Just a Few
                                   Months Out and Defendant Really Wanted to Go to Trial………10
                          D.       The State's Delay of Trial Prejudiced the Defendant Because
                                   Defendant's Defense was Impaired………………………………11

CONCLUSION……………………………………………………………….…….

13
CERTIFICATE                       OF
COMPLIANCE……………………………………………….15

CERTIFICATE                       OF
SERVICE……………………………………………………..16
                                 LIST OF AUTHORITIES

Case Name                                                                            Page(s)

Barker v. Wingo
     407 U.S. 514 (1972)…………………………. ……………4, 5, 6, 7, 8, 10

Doggett v. United States
     505 U.S. 647, 651-52 (1992)……………………………………..4, 6, 12

Dragoo v. State
     96 S.W.3d 308 (Tex. Crim. App. 2003)……………………………9, 10

Harris v. State
      827 S.W.2d 949 (Tex. Crim. App. 1992), cert. denied………………….. 7

Phillips v. State
       650 S.W.2d 396 (Tex. Crim. App. 1983)……………………………….11

Shaw v. State
     117 S.W.3d 882 (Tex. Crim. App. 2003)……………………………….6

Turner v. State
     545 S.W.2d 133 (Tex. Crim. App. 1976)……………………….…… 5, 9

United States v. Marion,
      404 U.S. 307 (1971)…………………………………………………… 8

Zamorano v. State,
     84 S.W.3d 643 (Tex. Crim. App. 2002)…………………………..…..5, 8

                                          CONSTITUTION

Constitution                                                                         Page(s)

SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION…………………...…..6

ARTICLE 1, § 10, OF THE TEXAS CONSTITUTION. ........................................................6
                                                      ABBREVIATIONS

     The following abbreviations have been used for the Appellate Court's
convenience throughout Appellant's brief:

         Appellant, Defendant and/or Rene refer to RENE HERNANDEZ;
         Appellee refers to the State of Texas;
         Cause, Cause Number, Case or Case Number refers to Cause Number
         11-dcr-056418 in the 434th Fort Bend County District Court, Texas, State of
         Texas v. RENE HERNANDEZ, being the case associated with this appeal;
         RR# refers to the Reporter's Record (RR) and Volume (#)
         Parties refers to Appellant, RENE HERNANDEZ, and Appellee, The State
         of Texas;
         Counsel for Defendant refers to Toni Sharretts, the attorney who
         represented the Defendant in Trial Court;
         State refers to the State of Texas;
         Trial Court refers to the 434th District Court of Fort Bend County, Texas.

.....................................................................................................................................
                         STATEMENT OF THE CASE

      In March 2009, the State charged the Defendant with aggravated assault

with a deadly weapon on Abel Romero for an incident that allegedly occurred Jan.

19, 2009. (RR pp 6, 50). Defendant spent six (6) months in jail for this incident

and that case was dismissed because Abel Romero did not show up for trial. In

2011, the State re-indicted for the same January 19, 2009 incident and Defendant

appeared for all settings and announced ready for trial for almost six (6) years,

including ten (10) actual trial settings, never once requesting a continuance and on

every occasion prepared, ready, willing, able and wanting to go to trial. (RR pp. 6,

50, 112, 113).

      On Nov. 18, 2014, the case proceeded to a jury trial.         Defendant was

prejudiced because the actual “eye” and “ear” witnessed despite being subpoena’d

by the State and Defendant were no longer available, including but not limited to,

Jessica Beavers who was on the phone with Defendant when Abel Romero

viciously attacked and attempted to murder Defendant. (RR p. 14).

       On Nov. 19, 2014, the jury found Rene Hernandez guilty of aggravated

assault with a deadly weapon and the jury sentenced him to ten (10) years of

probation and a $10,000.00 fine.      (RR pp. 87, 94).     On Jan. 8, 2015, Rene
Hernandez filed his notice of appeal. (RR p. 111). Defendant’s constitutional

right to speedy trial was violated.

                                      POINTS OF ERROR



             I.     WHETHER THE STATE VIOLATED DEFENDANT’S
                    CONSTITUTUIONAL RIGHT TO A SPEEDY TRIAL
                    WHEN TRIED ALMOST SIX (6) YEARS AFTER
                    FORMAL ACCUSATION.

                       A. The Length of the Delay was Prima Facie
                          Unreasonable.
                       B. No Reason for the Delay Existed as Defendant At All
                          Times Announced Ready for Trial.
                       C. Defendant Did Not Assert His Right for a Speedy
                          Trial because the Trial Court Reset the Trial Date
                          Each Trial Setting Just a Few Months Out and
                          Defendant Really Wanted to Go to Trial.
                       D. The State's Delay of Trial Prejudiced the Defendant
                          Because Defendant's Defense was Impaired.




                                           2
                          STATEMENT OF FACTS

      In March 2009, the State charged the Defendant with aggravated assault

with a deadly weapon on Abel Romero for an incident that allegedly occurred Jan.

19, 2009. (RR pp 6, 50). Defendant spent six (6) months in jail for this incident

and that case was dismissed because Abel Romero did not show up for trial. In

2011, the State re-indicted for the same January 19, 2009 incident and Defendant

appeared for all settings and announced ready for trial for almost six (6) years

never once requesting a continuance and on every occasion prepared, ready,

willing, able and wanting to go to trial. (RR pp 6, 50, 112, 113).

      On Nov. 18, 2014, the case proceeded to a jury trial.          Defendant was

prejudiced because the actual “eye” and “ear” witnessed despite being subpoena’d

by the State and Defendant were no longer available, including but not limited to,

Jessica Beavers who was on the phone with Defendant when Abel Romero

viciously attacked and attempted to murder Defendant. (RR p. 14).

         On Nov. 19, 2014, the jury found Rene Hernandez guilty of aggravated

assault with a deadly weapon and on Nov. 20, 2014 sentenced him to ten (10) years

     probation and a $10,000.00 fine. (RR pp. 87, 94). On Jan. 8, 2015, Rene

                Hernandez filed his notice of appeal. (RR p. 111).




                                          3
                          SUMMARY OF ARGUMENT


      On Nov. 19, 2014, a jury convicted appellant, Rene Hernandez, of

aggravated assault with a deadly weapon, and assessed punishment at 10-years of

probation with a $10,000.00 fine. In one point of error, appellant argues the trial

court violated Defendant’s constitutional right to a speedy trial by delaying his jury

trial for almost six (6) years from the date he was formally charged all the while

Defendant dutifully showed up for each and every trial setting (and resetting)

prepared, ready, willing and able for a jury trial. He showed up for trial with his

attorney over ten (10) times and each time the case was reset by the Court.

      The Supreme Court factors to be weighed in the balance to determine if a

Speedy Trial violation occurred include the length of the delay, the reason for the

delay, the defendant's assertion of his speedy trial right, and the prejudice to the

defendant resulting from the delay. Barker v. Wingo, 407 U.S. 514, 530 (1972).

      The first factor, the length of the delay, is measured from the time the

defendant is arrested or formally accused. The length of the delay is a triggering

mechanism, so that a speedy trial claim will not be heard until passage of a period

of time that is prima facie unreasonable under the circumstances. Doggett v.

United States, 505 U.S. 647, 651-52 (1992). In general, delay approaching one

year is sufficient to trigger a speedy trial inquiry. Id. This factor weighs heavily in

favor of finding a violation of appellant's right to a speedy trial.     Zamorano v.


                                          4
State, 84 S.W.3d 643, 649 (Tex.Crim.App. 2002).

      The State has the burden to justify the delay. Turner v. State, 545 S.W.2d
133, 137-38 (Tex. Crim. App.           1976).   Defendant did not once request or

acquiesce to the jury trial’s delay.

      Defendant's failure to seek a speedy trial does not amount to a waiver of the

speedy trial right. Barker v. Wingo, 407 U.S. 514, 532 (1972). Defendant wanted

a speedy trial but the court reset within several weeks of each new jury trial setting;

thus, Defendant believed he was to finally get to go to trial. Defendant was

announced ready, appeared at each setting, was ready, willing and able to defend

himself at trial. On the other hand, the State was never ready for trial because the

complaining witness, who had aliases, did not show up for even once for almost

six years UNTIL offered full immunity and an express right to stay in the United

States legally without any background check on the condition he testified in order

to obtain a U-Visa regardless of his testimony. (RR p. 50).

      Defendant was prejudiced. Defendant was incarcerated a full six (6) months

prior to the first dismissal on the exact same charges. Defendant suffered anxiety

and concern each and every time he showed up for trial in his suit and ready to go

forward, all ten times, only to learn the trial would be reset again because the

complaining witness was not present. Defendant was prejudiced because his

defense was impaired because after almost six (6) years he had NO witnesses



                                            5
available. Eye and ear witnesses who could exonerate him. (RR p. 50). Of these

forms of prejudice, "the most serious is the last, because the inability of a

defendant adequately to prepare his case skews the fairness of the entire system."

Barker v. Wingo, 407 U.S. 514, 532 (1972).         “Furthermore, with respect to the

third interest, relating to the defendant's ability to defend himself, affirmative proof

of prejudice is not essential to every speedy trial claim, because excessive delay

presumptively compromises the reliability of a trial in ways that neither party can

prove or even identify.” Doggett v. United States, 505 U.S. 647, 655 (1992).

      Defendant’s constitutional right to a speedy trial was violated.

                                STANDARD OF REVIEW

      The Sixth Amendment to the United States Constitution provides that in all

criminal prosecutions, the accused shall enjoy the right to a speedy trial. This right

was made applicable to state criminal prosecutions by the Due Process Clause of

the Fourteenth Amendment. In addition, Tex. Const. art. I, § 10, provides that in all

criminal prosecutions the accused shall have a speedy trial. If a violation of the

right to a speedy trial is established, the proper remedy is dismissal of the

prosecution with prejudice. Shaw v. State, 117 S.W.3d 883, 889 (Tex.Crim.App.

2003). The State has the burden of justifying the delay. Id.




                                           6
                       ARGUMENT AND AUTHORITIES

      I.     WHETHER THE STATE VIOLATED DEFENDANT’S
             CONSTITUTUIONAL RIGHT TO A SPEEDY TRIAL WHEN
             TRIED ALMOST SIX (6) YEARS AFTER FORMAL
             ACCUSATION.

      In determining whether a criminal defendant has been denied his federal or

state constitutional right to a speedy trial, a court must use a balancing test in

which the conduct of both the State and the defendant are weighed. Barker v.

Wingo, 407 U.S. 514, 530 (1972); Harris v. State, 827 S.W.2d 949, 956 (Tex.

Crim. App. 1992), cert. denied. The factors to be weighed in the balance include,

but are not necessarily limited to, the length of the delay, the reason for the delay,

the defendant's assertion of his speedy trial right, and the prejudice to the defendant

resulting from the delay. Barker v. Wingo, 407 U.S. 514, 530 (1972).

      Rene Hernandez was delayed almost six (6) years from the time he was

formally accused by no fault of his own from having his jury trial, the reason for

the delay was the voluntary absence of the complaining witness or his reluctance to

face the person he falsely accused; he did not asset his speedy trial right because he

anticipated and was told he would be tried at the very next trial setting over/over;

and, Rene was prejudiced due to the delay because not one of his eye witnesses

was available to testify on his behalf after almost six (6) years. (RR pp. 6, 50).




                                          7
Rene’s constitutional right of a speedy trial was violated, so this case should be

dismissed with prejudice.



             A. The Length of the Delay was Prima Facie Unreasonable.

      The Length of the Delay. The first factor, the length of the delay, is measured

from the time the defendant is arrested or formally accused.       United States v.

Marion, 404 U.S. 307, 313 (1971). The length of the delay is, to some extent, a

triggering mechanism, so that a speedy trial claim will not be heard until passage

of a period of time that is prima facie unreasonable under the circumstances.

Doggett v. United States, 505 U.S. 647, 651-52 (1992); Barker v. Wingo, 407 U.S.

at 530. "If the accused makes this showing, the court must then consider, as one

factor among several, the extent to which the delay stretches beyond the bare

minimum needed to trigger judicial examination of the claim." Doggett v. United

States, 505 U.S. at 652.

      In general, delay approaching one year is sufficient to trigger a speedy trial

inquiry. Id. At 652 fn. 1.   Here, appellant was indicted first in March 2009, the

case was dismissed, then indicted again in 2011 and tried (the second time) in

November 2014, an interval of 68 months. This delay was sufficient to trigger a

speedy trial inquiry. Furthermore, the delay here stretched far beyond the minimum

needed to trigger the inquiry. Consequently, this factor weighs heavily in favor of


                                         8
finding a violation of appellant's right to a speedy trial. Zamorano v. State, 84
S.W.3d 643, 649 (Tex. Crim. App. 2002).




               B. No Reason for the Delay Existed as Defendant At All Times
               Announced Ready for Trial.
         The Reason for the Delay. When a court assesses the second factor, the

reason(s) the State offers to justify the delay, different weights must be assigned to

different reasons. The State has the burden of justifying the delay. Turner v. State,

545 S.W. 133, 137-38 (Tex. Crim. App. 1976). Some reasons are valid and serve

to justify the delay, while other reasons are not valid and do not serve to justify the

delay.                                                                            Ibid.

         Here, the State nor the trial court offered reasons to justify the 68-month

delay between appellant's indictment and second trial. Defendant was ALWAYS

ready, willing, able, present and prepared for trial each and every time the trial

court set the jury trial—ten (10) times over an almost six (6) year period. (RR. 6,

50, 111, 112). In sum, the State did not and cannot justify most of the lengthy

delay in this case. Consequently, this factor, too, weighs in favor of finding a

violation of appellant's right to a speedy trial. Dragoo v. State, 96 S.W.3d 308, 314

(Tex. Crim App. 2003).




                                          9
      However, it should be noted that it is clear the State’s only witness did not

avail himself to testifying for unknown reasons but presumptively because the

complaining witness was afraid, not of the Defendant because they lived thousands

of miles from each other, but afraid he would be deported for crimes against the

United States or its citizens. The complaining witness never showed up for trial

over almost six (6) years. However, the complaining witness did agree to show up

once the State offered him a free flight from California, no questions asked about

his aliases, free accommodations of the taxpayer’s bill, a guarantee the State would

sign a U-Visa that would permit the complaining witness to stay in the United

States legally regardless of what crimes he may have committed while here as no

questions would be asked. Then, and only then, did the State persuade and bait its

one witness, the complaining witness who was the bad actor here, to show up at the

expense and detriment of the Defendant who no longer had any available eye-

witnesses after almost six (6) years to testify on his behalf available and unafraid

that they would not also be persecuted. (RR pp. 50-57).

   C. Defendant Did Not Assert His Right for a Speedy Trial because the
      Trial Court Reset the Trial Date Each Trial Setting Just a Few Months
      Out and Defendant Really Wanted to Go to Trial.

      The Defendant's Assertion of His Right.        Defendant's failure to seek a

speedy trial does not amount to a waiver of the speedy trial right. Barker v. Wingo,
407 U.S. at 532.    However, defendant's failure to make a timely demand for a


                                         10
speedy trial indicates strongly that he did not really want one and that he was not

prejudiced by not having one. Dragoo v. State, 96 S.W.3d at 314. Furthermore, the

longer the delay becomes, the more likely it is that a defendant who really wanted

a speedy trial would take some action to obtain one. Ibid. Thus, a defendant's

inaction weighs more heavily against a violation the longer the delay becomes.

Ibid. However, if the trial court and state consistently promise the trial will

absolutely go forward at the very next trial setting AND that setting is put on the

court’s calendar just several more weeks up time and time again AND the court

and its personnel seem genuine in their promises, then appellant does not want to

aggravate the very government employees who have a vast amount of discretion on

how well the trial directives and rulings will go, so rather than rock the boat just

comply with the hopes that he will get his trial as promised at the next trial setting.

The Defendant’s actions in every way supported that he wanted to go to trial to

clear his name of the false accusations as he never once moved for a dismissal

because he very much wanted to go to trial.

      Here, appellant failed to assert his speedy trial right after his first trial was

dismissed as it was unnecessary. He did not file or seek a hearing on his motion to

dismiss on violation of his constitutional right to a speedy trial because requesting

a dismissal only goes to show he did not want to go to trial. Phillips v. State, 650
S.W.2d 396, 400 (Tex. Crim. App. 1983).           Defendant wanted to go to trial.



                                          11
Defendant NEVER moved for a continuance. Defendant never moved to dismiss

the case. Consequently, this factor, too, weighs in favor of finding a violation of

appellant's right to a speedy trial.

   D. The State's Delay of Trial Prejudiced the Defendant Because
      Defendant's Defense was Impaired

       Prejudice to the Defendant Resulting From the Delay.           When a court

assesses the final factor, prejudice to the defendant, it must do so in light of the

interests which the speedy trial right was intended to protect: (1) to prevent

oppressive pretrial incarceration; (2) to minimize the defendant's anxiety and

concern; and (3) to limit the possibility that the defendant's defense will be

impaired. Barker v. Wingo, 407 U.S. 532. Of these forms of prejudice, "the most

serious is the last, because the inability of a defendant adequately to prepare his

case skews the fairness of the entire system." Ibid. Furthermore, with respect to

the third interest, relating to the defendant's ability to defend himself, affirmative

proof of prejudice is not essential to every speedy trial claim, because excessive

delay presumptively compromises the reliability of a trial in ways that neither party

can prove or even identify. Doggett v. United States, 505 U.S. at 655. On the

other hand, this presumption of prejudice to the defendant's ability to defend

himself would be "extenuated … by the defendant's acquiescence" in the delay,

provided defendant did indeed acquiesce—but he did not. Id. at 658. Up until the



                                          12
day of trial, he continued to assert he wanted to go to trial. (RR. P. 55).

      Here, appellant was incarcerated for a full six (6) months in 2009 prior to the

State dismissing the case. (RR p. 50). Thus, he was prejudiced. He was then out

on bond for many years, subject to the terms and conditions of such bond at all

times, so was again prejudiced. And, with respect to the second interest, appellant,

suffered unusual anxiety or concern beyond the level normally associated with

being charged with a felony because of the sheer length of time, over half a decade,

that he was accused and required to continually report repetitively to court over

100 miles from his then employment and residence. Finally, with respect to the

third interest, the lengthy delay here did adversely affected appellant's ability to

defend himself because his eye witnesses were no longer available to him to testify

on his behalf as to what they witnessed as evidenced by his fiancé, Jessica

Beaver’s, affidavit executed in 2012 describing under oath how she heard the

complaining witness start a vicious fight and try to kill Appellant because the

complaining witness was annoyed Rene was on the phone with her ecstatic over

learning at that moment that Jessica was pregnant with their child, Rene

Hernandez, Jr. (RR p. 50). He was extremely prejudiced by not being able to put

on a defense but also asserting his right to not testify for fear the jury would be

prejudiced by his limited English, previous DWI and absence of corroborating

witnesses—that he had but for the exorbitant amount of time passing and rendering


                                           13
them unavailable. Moreover, no other witnesses that the State subpoena’d that

Defense heavily relied on their presence as witnesses for the defense could be

located and served either. Consequently, this factor, the most important factor,

weighs in favor of finding a violation of appellant's right to a speedy trial.

                                      CONCLUSION

      The State offered no valid reason for most of the delay. Yet, it is clear that at

the expense of the State of Texas, they flew in an illegal alien from California and

put him up in nice hotels, a complaining witness whom they had no verification of

his criminal record or even real name, after this complaining witness dodged

showing up for trial for almost six (6) years, with the bait of the State promising to

sign off on a U-Visa so he could stay in the United States without deportation,

regardless of what crimes he has committed, if he showed up to testify against the

defendant. Weighing against finding a violation of appellant's right to a speedy

trial are the facts that he failed to assert his right after his first trial because the

State sua sponte dismissed his case when the complaining witness did not show up,

and that he never requested his case be dismissed in lieu of a speedy trial because

he was assured he would go to trial at the next setting each time AND he did not

want a dismissal, he wanted a trial with all his witnesses.             Appellant was

prejudiced by having to wait almost six (6) years to go to trial, and the STATE

caused every single delay as Appellant was ready each and every time the case was



                                           14
reset for trial, all ten times. The State has the burden to justify the delay and they

cannot and did not. Rene did not assert is right to a speedy trial as he was

guaranteed he would go to trial “soon” but did not for almost six (6) years because

the State did not and could not get its only witness to trial without bribing him at

the taxpayer’s expense from California presumptively so they could get a “win”

not for justice to be obtained. Rene never asked for a dismissal as he wanted his

day in court; yet he wanted his day in court with the witnesses available at and near

the time of the incident so he could be exonerated. Instead he was debilitated and

impaired because of the length of time of the delay brought about solely by the

State.

         Rene’s constitutional right to a speedy trial was violated. This case by rule

of law should be reversed, then dismissed with prejudice.

         WHEREFORE,          PREMISES        CONSIDERED,           Appellant,   RENE

HERNANDEZ, prays that this Court reverse the trial court’s decision and render

an order that Rene Hernandez be exonerated and acquitted of the offense charged

based the violation of his constitutional right for a speedy trial, and for such other

and further relief, both general and special, legal and equitable, to which the

Defendant might show himself justly entitled.

                                         Respectfully submitted,

                                         s/ Toni L. Sharretts



                                           15
                           By:
      _____________________________________
                                TONI L. SHARRETTS
                                TSBN: 24037476
                                11054 North Hidden Oaks
                                Conroe, Texas 77384
                                (281) 827-7749 - Telephone
                                ATTORNEY FOR RENE HERNANDEZ


                     CERTIFICATE OF COMPLIANCE

      This document contains less than 15,000 words and is in compliance with
Texas Rule of Appellate Procedure 9.4.

                                                 s/ Toni L. Sharretts

      ____________________________
                                                 Toni L. Sharretts




                                       16
                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 26th day of May, 2015, a true and correct
copy of the foregoing instrument has been forwarded via email to all counsel of
record, as follows:

      Mr. Mark LaForge, Asst. District Attorney
      301 Jackson, Richmond, Texas 77469
      Mark.LaForge@fortbendcountytx.gov

                                            s/ Toni Sharretts
                                            Toni L. Sharretts




                                       17